Exhibit 10.13
 


March 7, 2011




Ken Campbell
591 Balboa Ave
Laguna Beach, CA  92651




Dear Ken:
 
Re:           2011 Incentive Compensation Arrangement


In accordance with Section 3 of the Employment Agreement between you and
Standard Pacific Corp. (the “Company”), dated as of June 1, 2009 (the
“Employment Agreement”), you are eligible to participate in the bonus programs
that the Company establishes for its executives from time to time.  The purpose
of this letter is to set forth the terms pursuant to which you will be entitled
to receive Incentive Compensation  for 2011 and to amend your Employment
Agreement, all as set forth below.  All capitalized terms used herein and not
defined shall have the meaning ascribed to them in the Employment Agreement.
 
1.  
Incentive Compensation. If the Compensation Committee of the Board of Directors
approves a bonus pool for Company employees for the year ended December 31,
2011, you will be eligible to receive the following incentive compensation
(collectively, the "Incentive Compensation"):



a.  
Adjusted EBITDA Bonus.  An incentive bonus under the Company’s 2008 Equity
Incentive Plan equal to 1.85 % of the Adjusted EBITDA of the Company for the
year ended December 31, 2011.

 
b.  
Definition of Adjusted EBITDA. “Adjusted EBITDA” means net income (loss) before
(a) income taxes, (b) homebuilding interest expense, (c) expensing of previously
capitalized interest included in cost of sales, (d) expensing of previously
capitalized interest included in income (loss) from unconsolidated joint
ventures, (e) impairment charges, (f) restructuring charges, (g) (gain) loss on
early extinguishment of debt, (h) depreciation and amortization, (i)
amortization of stock-based compensation, and (j) cash incentive compensation
expense, but after the amortization of impairments recorded subsequent to
December 31, 2010, less $10.085 million (representing all remaining unamortized
impairments for periods ending on or prior to December 31, 2010).  For purposes
of calculating the amortization of impairments recorded subsequent to December
31, 2010, any such impairments will be straight-lined over the two fiscal years
ended December 31, 2011 and 2012.

 
c.  
Waiver of Obligation to Pay Sign-On Award Installments in Cash.  You acknowledge
that the Company’s payment of your 2010 Incentive Compensation in February 2011
satisfied in full the Company’s obligation to pay you the then remaining
previously unpaid portion of the sign-on award to which you were entitled
pursuant to the terms of the Employment Agreement.

 
2.  
Timing of Payment. The Incentive Compensation will be paid 35% in cash and 65%
in Company common stock.  The common stock will be issued pursuant to the
Company’s then form Share Award Agreement and will be subject to a restriction
on transfer which will lapse with respect to one-third of the total number of
shares issued to you on each of the first three anniversaries of the date of
issuance.  The Incentive Compensation will be paid to you on the date determined
by the Compensation Committee of the Board of Directors following approval of
the Company’s financial statements by the Company’s Audit Committee and the
approval of the calculation of the amount of the Incentive Compensation by the
Compensation Committee.

 
3.  
Discretionary Bonus.  In addition to the Incentive Compensation, you will be
entitled to a discretionary bonus of $1 million based upon the Board of
Directors evaluation of your performance during calendar year 2011. If your
employment with the Company is terminated other than for cause on or prior to
January 1, 2012 and the Board of Directors reasonably determines that you have
achieved the performance required to receive the discretionary bonus, you will
remain eligible to receive it despite the termination of your employment.

 
4.  
Stock Options.  The text of Section 5(c) of the Employment Agreement is hereby
deleted and replaced with the following: “Executive will have a period equal to
thirty-six (36) months (or, if a shorter period, the then remaining term of the
option) following termination of his employment to exercise the vested portion
of his stock option.”

 
5.  
Termination of Employment. You will not be entitled to all or any portion of the
Incentive Compensation if your employment terminates, with or without cause, and
for any reason or no reason, on or prior to January 1, 2012.  This means that if
your employment it terminated on or prior to January 1, 2012 (irrespective of
the reason for termination) you will not be entitled to all or any portion of
the Incentive Compensation that would otherwise have been payable to you (i.e.,
the Company does not pay pro-rata bonuses), had you been an employee on such
date.  However, if you are employed by the Company after January 1, 2012, your
Incentive Compensation will be considered earned and you will be entitled to
receive it, irrespective of whether your employment with the Company terminates
prior to the date the Company establishes to pay Incentive Compensation for the
year ended December 31, 2011.

 
6.  
Accounting Records.  For purposes of all computations under this letter, the
accounting records maintained by the Corporate accounting staff covering the
Company’s activities, the application of all accounting principles and rules by
the Corporate accounting staff, and all determinations and calculations made by
the Corporate accounting staff, will be conclusive and binding absent manifest
error

 
7.  
Recoupment of Incentive Compensation.  You acknowledge and agree that if the
Company restates its financial results, the Company will review the Incentive
Compensation paid to you hereunder to determine whether the payment of any such
compensation was based, in whole or in part, on reported financial results that
were subsequently modified as a result of the restatement.  If the Company
determines you would have received a lower amount of compensation than you were
otherwise paid based upon the restated financial results, you will, promptly
following receipt of written notice from the Company’s Board of Directors (whose
determination of the amount of any overpayment made to you shall be final absent
manifest error), repay to the Company the amount by which the board has
indicated to you in writing that you have been overpaid.  Notwithstanding the
foregoing, the board (i) will not seek to recoup compensation paid hereunder if
it is paid more than three years prior to the date the applicable restatement is
publicly disclosed, and (ii) will not seek to recoup compensation from you if it
determines, in its sole discretion, that fraud or misconduct by you was not a
contributing factor to the restatement.

 
8.  
Prohibition on Transfer. You may not transfer all or any portion of your
Incentive Compensation prior to actual payment.

 
9.  
At-Will Employment. Nothing herein shall modify your status as an at-will
employee of the Company.  As an at-will employee, you are free to resign your
employment and the Company is free to terminate your employment at any time for
any reason, with or without cause.

 
10.  
Arbitration.  Any and all disputes between you and the Company (including its
affiliated entities, officers, directors and employees) relating to the
Employment Agreement as modified by this letter agreement or any other aspect of
your employment shall be resolved by binding arbitration.  The arbitration will
be conducted in accordance with the rules applicable to employment disputes of
JAMS or such other arbitration service as the Company and you agree upon, and
the law of California.  The Company will be responsible for paying any filing
fee and the fees and costs of the arbitrator.  The arbitration provided herein
shall be the exclusive and binding remedy for any such dispute and will be used
instead of any court action, which is hereby expressly waived, except for any
request by either party hereto for temporary or preliminary injunctive relief
pending arbitration in accordance with applicable law.  The Federal Arbitration
Act shall govern the interpretation and enforcement of such arbitration
proceeding.  The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the State of California, or federal law, if
California law is preempted.  The arbitration shall be conducted in Orange
County, California, unless otherwise mutually agreed.

 
11.  
Entire Agreement.  The Employment Agreement, the letter agreement dated February
1, 2010 and this letter agreement contain the entire understanding between you
and the Company regarding your compensation for calendar years 2010 and 2011 and
supersede and replace all prior and contemporary oral and written agreements,
understandings and discussions concerning your compensation for calendar years
2010 and 2011.  The Employment Agreement, the February 1, 2010 letter agreement
and this letter agreement may not be modified or amended except by virtue of a
writing signed by you and the Chairman of the Board or Chairman of the
Compensation Committee of the Company.

 
If the terms of this letter agreement are acceptable to you, please sign and
return one copy to the Human Resource Department.  If you have any questions,
please contact me at your earliest convenience.
 

 Sincerely,
 
STANDARD PACIFIC CORP.
   
 
Accepted and Agreed:
 
/s/ Bruce Choate
 
 
/s/ Ken Campbell
Bruce Choate
Chairman of the Compensation Committee
of the Board of Directors
 
Ken Campbell, an individual




